Case 8:19-cv-02493-DSF-JDE Document10 Filed 01/24/20 Page1of4 Page ID #:36

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address) TELEPHONE NUMBER FOR COURT USE ONLY
STEVEN L. DERBY SBN 148372 (510) 987-8778
DERBY, MCGUINNESS & GOLDSMITH, LLP.

300 LAKESIDE DR SUITE 1000

OAKLAND, CA 34612

ATTORNEY FOR Plaintiff

CENTRAL DISTRICT FILING, LOS ANGELES
312 N Spring St. Rm, G-8
Los Angeles, CA 90012

 

 

SHORT TITLE OF CASE:
MURCHISON, SANDRA v. WINE & SEA RESTAURANTS, INC. DBA HARPOON HENRY'S
SEAFOOD RESTAURANT

 

DATE: TIME: DEP./DIV. CASE NUMBER:
6:19-CV-02493-DSF-JDE

 

Declaration of Service Ref. No, or File No;
MURCHISON v. WIND & SEA

RESTAURANT, et al.

 

 

 

 

United States District Court

| certify that | am authorized to serve the Summons and Complaint in the within action pursuant to F.R.Civ.P 4(c) and that | served the:

SUMMONS AND COMPLAINT, CIVIL COVER SHEET, CERTIFICATION AND NOTICE OF INTERESTED PARTIES, NOTICE OF
ASSIGNMENT TO UNITED STATES JUDGES, NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM, STANDING ORDER FOR
CASES ASSIGNED TO JUDGE DALE S. FISCHER, NOTICE TO ALL PARTIES: ADR DISABILITY ACCESS LITIGATION, ADA
DISABILITY ACCESS LITIGATION: APPLICATION FOR STAY AND EARLY MEDIATION, PROPOSED ORDER GRANTING
APPLICATION FOR STAY AND EARLY MEDIATION, BLANK DEFENDANT'S APPLICATION FOR STAY OF PROCEEDINGS AND
EARLY EVALUATION CONFERENCE, JOINT INSPECTION; ADVISORY NOTICE TC DEFENDANT, IMPORTANT INFORMATION FOR
BUILDING OWNERS AND TENANTS, BLANK ANSWER-DISABILITY ACCESS;

On: WIND & SEA RESTAURANTS, INC. DBA HARPOON HENRY'S SEAFOOD RESTAURANT
| served the summons at:
34699 Golden Lantern St Dana Point, CA 92629

On: 1/10/2020 Date: 01:13 PM

In the above mentioned action by substituted service and leaving with
PATSY DAMATO - CONTROLLER

A declaration of diligence and/or mailing is attached if applicable
Person attempting service:

Name: Bryan Canas
_ Address: P.O. Box 5383, Walnut Creek, CA 94596
. Telephone number: 800-675-6666
_ The fee for this service was: 100.00
_ fam an independent contractor:

oaou»don

| declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.

 

Declaration of Service Invoice #: 3266353
Case 8:19-cv-02493-DSF-JDE Document 10 Filed 01/24/20 Page 2of4 Page ID #:37

V4 . CHr45
Sy 7 Bryan Canas Date: 01/14/2020

Lic ad Sev bcos

 

 

Declaration of Service Invoice #: 3266353
Case 8:19-cv-02493-DSF-JDE Document 10 Filed 01/24/20 Page 3of4 Page ID #:38

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address) TELEPHONE NUMBER FOR COURT USE ONLY
STEVEN L. DERBY SBN 148372 (510) 987-8778
DERBY, MCGUINNESS & GOLDSMITH, LLP.

300 LAKESIDE DR SUITE 1000

OAKLAND, CA 94612

ATTORNEY FOR Plaintiff

CENTRAL DISTRICT FILING, LOS ANGELES
312 N Spring St. Rm. G-8
Los Angeles, CA 90012

 

 

 

SHORT TITLE OF CASE:

MURCHISON, SANDRA v. WINE & SEA RESTAURANTS, INC. DBA HARPOON HENRY'S
SEAFOOD RESTAURANT

 

DATE: TIME: DEP /DIV. CASE NUMBER:
8:19-CV-02493-DSF-JDE

 

Declaration of Service by Mail Ref. No. or File No:
MURCHISON v. WIND & SEA

RESTAURANT, et al.

 

 

 

 

United States District Court

|, the undersigned, declare under penalty of perjury that | was on the date herein referred to over the age of 21 years andnot a party to the
within entitled action.

On 01/10/2020, | served the within:

SUMMONS AND COMPLAINT, CIVIL COVER SHEET, CERTIFICATION AND NOTICE OF INTERESTED PARTIES, NOTICE OF
ASSIGNMENT TO UNITED STATES JUDGES, NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM, STANDING ORDER FOR
CASES ASSIGNED TO JUDGE DALE S. FISCHER, NOTICE TO ALL PARTIES: ADR DISABILITY ACCESS LITIGATION, ADA
DISABILITY ACCESS LITIGATION: APPLICATION FOR STAY AND EARLY MEDIATION, PROPOSED ORDER GRANTING
APPLICATION FOR STAY AND EARLY MEDIATION, BLANK DEFENDANT'S APPLICATION FOR STAY OF PROCEEDINGS AND
EARLY EVALUATION CONFERENCE, JOINT INSPECTION; ADVISORY NOTICE TO DEFENDANT, IMPORTANT INFORMATION FOR
BUILDING OWNERS AND TENANTS, BLANK ANSWER-DISABILITY ACCESS;

On the defendant, in said action by placing a true copy thereof enclosed in a sealed envelope with postage thereon pre-paid for first class
in the United States mail at: Walnut Creek, California, addressed as follows:

WIND & SEA RESTAURANTS, INC. DBA HARPOON HENRY'S SEAFOOD RESTAURANT
34699 Golden Lantern St Dana Point, CA 92629

Declarant:

a. Name: Sofija Schoevaars

b. Address: P.O. Box 5383, Walnut Creek, CA 94596
c. Telephone number: 800-675-6666

d. The fee for this service was: 100.00

| declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.

 

Declaration of Service by Mail Invoice #: 3266353
Case 8:19-cv-02493-DSF-JDE Document10 Filed 01/24/20 Page 4of4 Page ID #:39

| ZE=
(ed Sofija Schoevaars Date: 01/14/2020

Legal Services

 

 

Declaration of Service by Mail Invoice #: 3266353
